Title: To George Washington from Clement Gosselin, January 1781
From: Gosselin, Clement
To: Washington, George


                        
                            
                                c. January 1781
                            
                        
                        Reponse des observation que Jai Fait en Canada Par ordre De Son Exelence Seavoir
                        l. Le nombre des trouppes en Canada SCs.
                        
                        Ils Sont au nombre de dishuit Cens hommes de trouppes anglaise et aus environ de douze Cens de trouppes
                            allemande et douze Cens toré le tout Se monte a 4200 
                        donc il y en a huit Cent qui Sont pour garder la pointe de Levis et deus milles dans la ville de Quebec et
                            le Reste Sont pour garder depuis Quebec Jusqu’a Lisle aux noix. 
                        donc les dittes Trouppes, Sont commandées, par Le Géneral haldman
                            Commandant en Chef en Canada, et par le Brigadier General Macklinne, et Deus Regts Sont Commandée, un par Le Colonel
                            Cambel, et l’autre par, Le Colonel Bernard.
                        La quantité des Regiments et leurs noms est si difficille a Seavoir quil est tres Rare celuy qui le puis
                            Savoir aujuste.
                        L’opinion que l’on a des Généraux en Canada est tres avantageuse pour nous, Car la Major partie du peuple
                            Connoisse Tres bien, que tous les movais traittement quil leurs font tous les Jours, ne pourar finir par la Suitte qu’a
                            une tres movaise fin.
                        A Québec
                        2. Ils ont Fait un Souterrain dans la basse ville donc il est tres difficille de Seavoir la Longueur, vue que
                            depuis deus mois, Il n’y peut entrer qui que Ce soit, que des gens conue pour leurs propres Intérest, donc la plus forte
                            idée des derniers qui ont vue Ces treveaux Gens de probitée et Connoissant, descrit que Ces ouvrages pouroit Servir de mine
                            pour faire sôter Laville de Québec, aucas quil Se trouvassent trop Gênée par L’ennemis, et S’enfuir de Laville en batiment
                            S’il leurs étoit possible de passer Cest la le bruit Sourd qui couroit dans le tempt a Quebec.
                        Deplus ils ont Fait une Cloture de pieux de palissades, depuis, La butte a neveu et ont Renfermée Ce terrain
                            jus qu’au porte de Laville qui Sétend aus environ d’une demis lieu de terrain de Long Sur trois quar de Largeur, et y ont
                            joint un Retranchement de Fassine et de terrasse, avec quelque piesse de Canon quils ont posé en
                            different endroit, et n’ont nullement fait aucunne autres ouvrage et fortifications en massonerie, que Celle qui étoit
                            faitte avant la Guere presente.
                        a la pointe Levis
                        ils ont un Fort entouré de pieus et de batterie et de chevaus de Frise avec une grande
                            force Soit disant par des Gens Solide et que l’on puit Croire, et ont Desertée Le bois une demie lieu a laronde afin de
                            n’estre point Surpris, et par Ce moyen Se deffendre avec plus d’aisance et ont fait aussi un souterrain dans leurs
                            forteresse de même qu’a Quebec Chose Certainne.
                        3. Les Ressources du paÿs pour nourir un armée Considérable, Le Gouvernement de Quebec et Celuy des trois
                            Riviere Sont cette année tres abondant en blai, pois, orges, avoine ainsi du Reste, Car les habitans
                            m’ont assuré que de long temt il n’avoit vue une si belle Recolte, et que par Consequent, quil Seroit, dans le cas, de
                            donner une Grande aide a une armée qui viendroit pour Les tirer d’esclavage, pourvue quelL’on Les fit avertir assez a
                            temt, et auparavant Que l’anglais ne fissent Ses Levées, et q’alors étant avertis, quil Feroit en Sorte de tous Concevoir
                            pour notre armée.
                        D’un autre Côté les Bestiaux y paroisse assez commun, de méme que Les Cheveaux, Charêtte, et autre voiturre
                            necessaire, a une armée qui Iroit avec bonne apparence de Reussir. 
                        Les Fourages dans Le Gouvernement des trois Riviere y est un peu Rare, mais, dans Celuy de Quebec Il y est un
                            peu plus abbondant.
                        pour le prix de chaque denrées Il est tres difficile de Le pouvoir dire, dans cette Saison icis, vue que tous
                            les Jours Cela Change de prix jusqu’a un Certain temt. 
                        4. pour le Moüillage des vesseaux et Leurs Seureté dans le Fleuve St Laurent. 
                        Dans la Riviere de la chaudiere il en pouroit moüiller quatres et hyverner a tres Grande Seuretée De 70 et 76
                            piesse, au Sagné des autres de 74 et de 76 piesse de Canon au sept isles il en pouroit hyverner Cent De toutte espesse
                            tant Gros que petit et le debarquement des trouppes le plus facilles Seroit a kamourasqua, a la pointe de St Rock, au Cap
                            St ignace et a bertié et les batterie de Canon pouroit estre posté a chaque place ou seroit les batiment pour faire leurs
                            propre deffense.
                        5. La disposition Des habitans du Canada pour les français et les americains est tres bonne dans la Major
                            partie, il desire plus que Jamais leurs delivrance et L’avenue de l’armée Pour se Jetter entre Ses bras 
                        mais le petit nombre de Ceus qui ont prie partie pour l’anglois disent pour Raison quil ne veulent
                            nullement Soutenir Les Intérest du Roy de france parce quil les a embandonné.
                        mais quoique l’armée pouroit peut estre penetrer en Canada, avec quelque François qui pouroit avoir été
                            Rejetté de La françe, et Se Sont Mêlé parmit Ces Rebelles ne Seachant ou aller voudroit pour Se Retablire, faire croire au
                            peuple que La france Soutient le Rebelles, C’est Ce quil ne veulent pas Croire, et Croye que Si L’amerique et La françe
                            Puisse Conquerir Le paÿs quil ne peuvent estre que bien venue, d’autant plus quil Soutiennent Les Intérest d’une
                            Couronne.
                        alors Ces principes icis, Sorte et Sont Soutenu, de la boutique de quelque prestres qui les maintiennent dans
                            Ces Sentiment depuis le Commencement de Cette Guere.
                        Mais d’autres qui ont été plus Sage, a la vue des declarations de Monsieur le Comte destin, Se Sont
                                joiny avec Ceus qui Soutienent Les Interest de L’amerique, et Ces deClarations, Leurs ont Servie
                            comme de Rampart pour Soutenir les adversitées Les plus Grandes de la part des Genéraux qu’ainsi de tous Ceux qui
                            Soutiennent pour L’anglais.
                        6. Les Militiens du Canada sont en tres bonne disposition pour le Soutien De L’amerique au Reserve de
                            quelqu’un Comme j’ai dit Ci dessus qui Sont pour L’anglois, mais le nombre en est tres petit.
                        La Façon de Ramener Les Sauvages pour nous Ce Seroit de leurs envoyer un Expres, pour leurs porter deux
                            Collier de pays et une branche qui font trois, avec les armes Duroy de France, pour Reconnoissance de leurs perres, qui
                            disent avoir perdue, et en estre embandonné pour Jamais. 
                        L’on pense en Canada quil Seroit bien a propos d’envoyer a Ce sujêt, Le nommé jean vincent, huron de nation,
                            et héritier du titre des premier Chef des villages Sauvages du Canada, qui y a fait plusieurs voyages avec moy, pour Les
                            intelligences les plus Risquables, et qui a toujours fait voir Son Zele, Son Courage et Sa fidélitée au Service du
                            Continent demême, que dans le tempt que Le Général Montgomery, a été pour prendre Le paÿs, C’est luy qui a opposée Les
                            nation de Se mettre avec L’anglois, et a beaucoup favorisé l’armée americainne par Ses Conseilles, de La façon d’entrer au
                            paÿs et de parvenir a prendre le fort St jean. 
                        C’est Ce quil Seroit encore dans le Cas de faire S’il etoit employé a Ce Sujet, Car tous les Canadiens et
                            autres Sauvages ont une tres Grande Confience en luy 
                        Le plus Soumis De vos Serviteur 
                          Clemnt Gosselin Capt.
                        
                            Athanas
                        
                        
                            Boudrau témoins en Canada
                    